LAVERY, J.,
dissenting. I respectfully dissent from the majority opinion. I agree with the trial court that a judgment lien filed after the second trial, which was necessitated by a reversal by this court of the judgment rendered following the first trial, related back to the attachment filed before the first trial. The defendants’ position and that of the majority is that because the plaintiff did not file a judgment lien after the original judgment, which was appealed, the judgment lien filed after the second trial could not relate back to the attachment filed at the commencement of the action. The majority based its decision on City National Bank v. Stoeckel, 103 Conn. 732, 738-39, 132 A. 20 (1926). The Supreme Court has held with two exceptions, Mulholland v. Mulholland, 229 Conn. 643, 643 A.2d 246 (1994), and Cologne v. Westfarms Associates, 197 Conn. 141, 496 A.2d 476 (1985), both involving public policy and the contempt power of the trial court, that the reversal of a trial court’s judgment by an appellate tribunal renders that court’s judgment void and without effect. Reilly v. State, 119 Conn. 217, 220-21, 175 A. 582 (1934); Brennan v. Berlin Iron Bridge Co., 73 Conn. 412, 415-16, 47 A. 668 (1900); Woodruff v. Bacon, 35 Conn. 97, 102 (1868); Allen v. Adams, 17 Conn. 67, 73 (1845). In Allen the Supreme Court stated: “Now, it is very clear, that, when that judgment was reversed, it ceased to be a judgment of any description, because the effect of such reversal was wholly to vacate and annul it. This is plain from the nature of the proceeding and the form of the entry of a judgment of reversal. Legally speaking, therefore, the judgment so reversed has now no existence. In legal contemplation, it is annihilated, and it is as if it had never been rendered.” Allen v. Adams, supra, 73.
*524The majority holds in a footnote that, “[a]s the effect of Stoeckel is to contradict the holding oí Allen in application to prejudgment attachments, we find that Allen is no longer controlling in cases involving attachments, although it continues to enunciate the general rule for other situations.” City National Bank v. Stoeckel, supra, 103 Conn. 732, did not overrule Allen v. Adams, supra, 17 Conn. 67. In Stoeckel, the Supreme Court stated: “The prevailing plaintiff, who desires to have the advantage of his attachment, to be safe, need only file his certificate within four months of the rendition of the judgment in the trial court; if an appeal is taken and the case reversed, that certificate would be, of course, nugatory, as pointed out in Allen v. Adams, [supra, 74]; but should he prevail again in the trial, he has to but file a new certificate . . . .” (Emphasis added.) City National Bank v. Stoeckel, supra, 739. There is a distinct factual difference between Stoeckel, on the one hand, and Allen and the present case, on the other. In Stoeckel, the plaintiff was successful on appeal and the judgment was affirmed. In the present case and in Allen, the first judgment for the plaintiff was reversed and the case remanded for a new trial. If a judgment lien had been filed after the first trial, it would have been “nugatory.” It is my position that Stoeckel did not overrule Allen but is distinguishable from it. Allen had a factual situation analogous to that in this case. Allen involved an attachment of personal property in which the judgment for the plaintiff on the first trial was reversed. When no lien on the property was filed within sixty days of the first judgment and when asked to determine whether the lien created by the statute should be discharged, the Supreme Court stated: “The reasons are obvious why bail or property should be exonerated by a judgment in favour of the defendant, although it may after-wards be set aside; but it is difficult to perceive why a plaintiff should be held to have lost the security *525acquired by his attachment in a suit, merely by having a judgment rendered in his favour and subsequently reversed, when the action may be re-tried, and on such retrial, he may succeed in obtaining another judgment which shall be valid. The legal and proper effect of the reversal of the judgment being to extinguish and annul it, and thus wholly to deprive it of any force or effect, it certainly should require some very cogent reasons to show, that it was the judgment intended by the statute relied on; especially, as such a construction of it would strip the plaintiff in that suit, without any default on his part, and even after judgment rendered in his favour, of the security obtained by his attachment in the suit. No such reasons have been advanced. That judgment was not an effective one, because it was not available at all to the plaintiff. It was not only voidable, but actually avoided. To hold that a judgment for the plaintiff, which could not be made effectual for the purpose of appropriating the property attached for his benefit, shall be treated as the final judgment contemplated by that statute, would be a palpable perversion of its object and meaning.” Allen v. Adams, supra, 77. I agree with the reasoning in the Allen case and would apply it to the case here.
Practice Book § 4009 provides twenty days in which to file an appeal after the rendition of judgment. Practice Book § 4046 provides in pertinent part: “In all actions, except where otherwise provided by statute or other law, proceedings to enforce or carry out the judgment shall be automatically stayed until the time to take an appeal has expired; if an appeal is filed, such proceedings shall be stayed until the final determination of the cause; and, if the case goes to judgment on appeal, until ten days after the decision is announced . . . .”
It may be argued that a proceeding contemplated by § 4046 is the foreclosure of the judgment lien, not the filing of the judgment lien. Common sense and simplic*526ity of procedure, however, should prevail and the time for filing of a judgment lien after a judgment is rendered should be part of what is stayed under Practice Book § 4046.
I would sustain the judgment of the trial court and find that once a judgment of money damages is reversed on appeal and a new judgment is rendered and sustained on appeal, the plaintiff has four months from the sustaining of the second judgment on appeal to file a judgment hen pursuant to General Statutes § 52-328 (b),1 and that such a judgment lien would relate back to the attachment filed at the commencement of the action.
I respectfully dissent.

 General Statutes § 52-328 (b) provides: “No real estate that has been attached may be held subject to the attachment to respond to the judgment obtained in the suit, either against the debtor or any other creditor, unless the judgment creditor places a judgment lien on the real estate within four months after a final judgment.”